DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 9/7/21, are acknowledged.
	Claims 1, 19, 31, 45, 51, 54, 67, have been amended.
	Claim 69 has been added.
	Claims 1, 13, 15, 19, 31, 36-37, 43, 45, 51-55, 59, 63, 67, and 69 are pending.
Claims 36-37, 43, 52-53, 59, 63 are withdrawn as being directed to non-elected inventions.
Claims 1, 13, 15, 19, 31, 45, 51, 54-55, 67, and 69 read on the elected invention and are being acted upon.

In view of Applicant’s amendment, only the following rejections remain.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claim recites measuring biomarker expression using an array “consisting of” binding moieties, each capable of binding selectively to one of the 51 biomarkers for human skin sensitizers.  The instant specification discloses that arrays per se are well known in the art and are typically formed of linear or two-dimensional structure having space apart discrete regions on a solid support.  However, the present claims recite an array “consist of” binding moieties, which would appear to 
Amendment to the claim to recite that step b) is performed using an array comprising binding moieties, wherein the binding moieties consist of 51 different binding moieties, each capable of binding selectively to one of the 51 biomarkers for human skin sensitizers, for example, would be remedial.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 13, 15, 19, 31, 45, 51, 54-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.
The instant claims are directed to a method of treating allergic contact dermatitis in a patient comprising determining whether a test agent that a patient has been exposed to is a skin sensitizer or determining its potency as a sensitizer, and where the test agent is identified as a skin sensitizer, or as a sensitizer of a particular potency, administering a topical steroid to the patients skin.  The claims encompass determining whether an agent is a skin sensitizer or its potency as a sensitizer by measuring the expression of 51 biomarkers using the method of claim 1, which would encompass any level of change in any combination of 51 distinct biomarkers.  Determining which particular biomarker profile would correlation with such potency in a manner to treat or prevent contact dermatitis would be highly unpredictable.  For example, the claims would encompass any expression profile of the biomarkers for determining any level of potency using any dendritic cells to select an appropriate therapy.  The state of the art is such that dendritic cells exist as phenotypically and functionally distinct subsets with different expression patterns (see Reinartz et al.). For example, CD53 is highly 
Given the unpredictably of the art and the breadth of the claims, the instant specification must provide a sufficient and enabling disclosure commensurate in scope with the instant claims.  The specification discloses array data obtained from MUTZ-3 cell lines but provides no guidance on how particular expression patterns of the claimed biomarkers in different types of dendritic cells would correlate to potency levels for treating or preventing contact dermatitis.  No guidance or examples are provided for any treatment methods. 
 	Applicant’s arguments filed 9/7/21 have been fully considered, but they are not persuasive.
	Applicant further argues that the specification on page 12, lines 25-33, teaches that any suitable statistical method or machine learning algorithm can be employed to determine what expression levels determine potency level in a given situation and cell type.
The specification discloses on page 7-9 that “expression” includes determining the presence, level, and/or amount of the biomarker, and that the method can provide for classification of potency in to 6 different categories, for example. The claims encompasses using any dendritic cells or dendritic like cells and any expression level or amount, using any combination of 51 distinct biomarkers (i.e. which are upregulated or downregulated, i.e. expressed at a high or low level, in response to a test agent) to establish sensitization and or the type of potency as a skin sensitizers to treat allergic contact dermatitis in a patient.  The cited disclosure generally discussing statistical methods and algorithms is not sufficient guidance to practice the claimed invention, because the specification provides no guidance on which particular expression patterns of the claimed biomarkers in different types of dendritic cells would correlate to determination of a skin sensitization level or potency categories for determining whether .

Claim 67 is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644